Title: Thomas Jefferson to Gideon Granger, 24 January 1810
From: Jefferson, Thomas
To: Granger, Gideon


          
            Dear Sir
             
                     Monticello 
                     Jan. 24. 10
          
          I was sorry, by a letter from mr Barlow the other day, to learn the ill state of your health, and I sincerely wish that this may find you better. 
		  young, temperate, & prudent as you are, great confidence may be reposed in the provision nature has made for the restoration of order in our system when it has become deranged; she effects her object by strengthening the whole system, towards which medecine is generally mischievous. nor are the sedentary habits of office friendly to it. but of all this your own good understanding, instructed by your own experience, is the best judge.      but if you must be harrassed by the affairs of your office, let me trouble you with one. it was suggested by my wishing lately to send a letter to N. Orleans by the Athens route. I found that altho it would cross that route at George’s tavern on the North side of James river, it must still go down to Richmond & Manchester & come up to the crossing of the same route on the S. side of the river at Cartersville, having passed 110. miles, & waited at two offices for the post days to bring it within 5 miles of the crossing on the N. side, at George’s tavern which it had before past. the making George’s tavern a post office would 1. accomodate the whole line of country from 
                  thence to Charlottesville & Staunton with the Athens route. 2. it would give to the same line of country an equally improved communication with Cartersville, with which we have considerable connection as being on the river. and 3. it would accomodate a rich & populous neighborhood on the N. side of James river round about George’s who now have to send to Cartersville for their letters & papers across a ferry which doubles & triples the postage. the inclosed sketch will give you an idea of it without further explanation.
			 
			 I will therefore only add that George, the owner & keeper of the tavern, is a man of entire worth, & perfectly to be trusted as postmaster. 
		  
          I cannot pass over this occasion of writing to you, the first presented me since retiring from office, without expressing to you my sense of the important aid I recieved from you in the able & faithful direction of the office committed to your charge. with such auxiliaries the business & burthen of government become all but insensible, & it’s painful anxieties are relieved by the certainty that all is going right. in no department did I feel this sensation more strongly than in yours, & tho’, at this time, of little significance to yourself, it is a relief to my mind to discharge the duty of bearing this testimony to your valuable services.I must add my acknolegements for your friendly interference in setting the public judgment to rights with respect to the Connecticut prosecutions, so falsely & maliciously charged on me. I refer to a statement of the facts in the National Intelligencer of many months past, which I was sensible came from your hand. I pray you to be assured of my great & constant attachment esteem & respect.
          
            Th:
            Jefferson
        